DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (Remarks, 12/23/2020), with respect to the rejection(s) of claim(s) 10, 12-14, 16-18, 20-27, and 30-34 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made under 35 USC § 101 and 35 USC § 112.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14, 16-17, 24-25, 31 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 14 sets forth a “tangible computer-readable medium.”  However, the specification as originally filed does not explicitly define the computer readable storage medium by stating that it includes, but is not limited to, various types of media (publication: [0103], [0106]). 

Clams 16-17, 24-25, 31 and 34 are rejected under 35 USC § 101 due to their dependencies on claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-14, 16-18, 20-27, and 30-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 10 recites, in part, “receiving a first content and a first metadata associated with the first content, wherein the first metadata comprises first video and audio format information for the first content.”
The published specification (US 2019/0335231) discloses in paragraph [0057], 
In 806, the media device 108 may receive content-2 504 for stitching into the stream 308. The media device 108 may also receive metadata 126 associated with content-2 504. The metadata 126 may include information identifying the audio format and video format of content-2 504.

In particular, the specification discloses receiving a second content for stitching into display of the first content and a second metadata associated with the second content, wherein the second metadata comprises second video and audio format information for the second content. However, the specification as originally filed does 

Claim 10 additionally recites, in part, “determining whether the audio decoder and the video decoder can decode both the first content and the second content by comparing the first video and audio format information and the second video and audio format information.” Applicant cited paragraphs [0005], [0006], [0057], [0078], and [0090]).
The published specification discloses a method drawn to stitching second content into a stream of first content, wherein the audio and/or video format of the first content may differ from the second content ([0055]-[0069], Fig. 8, method 802). The above method includes a step for determining whether an audio format and/or video format of second content are the same or different from an audio format and/or video format of first content ([0057], Fig. 8, step 806). The above method also includes a step for keeping a decoder open during a transition from a first content to second content if the audio formats and video formats of the first content and second content are the same ([0061], Fig. 8, step 808 and 810).
The published specification additionally discloses a method drawn to stitching second content into a stream of first content, such that the stitching occurs at scene change boundaries of the first content, using a single audio/video decoder ([0076]-[0087], Fig. 10, method 1002).
The examiner notes that support for limitations of claim 10 reciting “determining whether the audio decoder and the video decoder can decode both the first content and 

Claims 12-13, 16-17, 20-27, and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to their respective dependencies on independent claims 10, 14, and 18.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 12-14, 16-18, 20-27, and 30-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 additionally recites, at lines 24-25, “wherein the decoding of the first content commences from the second frame,” and “wherein the decoding of the first content occurs in a background process.” It is unclear as to which instance of decoding (line 10 or line 21) the above claim limitations (lines 24-25) are referring to. The above remarks similarly apply to claims 14, 18, 20, and 30-34.

Claims 12-13, 16-17, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their respective dependencies on independent claims 10, 14, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee et al. (US 9781188) discloses utilizing a first decoder for a first type of content and utilizing a second decoder for a second type of content (Col. 12, lines 41-52).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL R TELAN/Primary Examiner, Art Unit 2426